ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/3/2022 has been entered.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/3/2022 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 5/3/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 6, with respect to Applicant’s claim amendments made in view of the previous objections to the drawings have been fully considered and are persuasive.  The previous objections to the drawings have been withdrawn. 
Applicant’s arguments, see pages 6-7, with respect to Applicant’s claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments, see page 7, with respect to Applicant’s filing of terminal disclaimers in view of the previous double patenting rejections have been fully considered and are persuasive.  The previous double patenting rejections have been withdrawn. 
The Patent Bard decision filed on 3/2/2022 reversed the Examiner’s previous prior art rejections, interpreted “a common radial curve pattern” to require the elongate members being curved clockwise or counterclockwise relative to the longitudinal axis, and interpreted “radial” or “radially” to require extending away from the central or longitudinal axis.  For at least these reasons, the previous prior art rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record does not teach or render obvious an occlusive device and/or a method of occluding a vessel as claimed that includes, in combination with the claim(s) as a whole, that includes an occlusive device having a plurality of elongate members extending from an engagement feature wherein a first portion of the plurality of elongate members and a membrane combine to form an occlusive face wherein the first portions each comprise a common radial curved pattern relative to the outer perimeter of the occlusive face with at least one bend in each of the plurality of elongate members altering curvature from one of a clockwise direction or a counterclockwise direction and second portions of the plurality of elongate members forming a body portion that distally tapers away from the occlusive face.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771